DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura (US 2017/0215744 A1) (hereinafter – Kawamura).

Regarding claim 1, Kawamura discloses A health device flow path formation member, comprising (Abstract and entire document):
a flow path configured to supply fluid to a target supply member (As shown in fig. 1-4);
a first opening portion located at a first end of the flow path (FIG. 1, “113”);
a second opening portion located at a second end of the flow path (FIG. 1, “112”);
a connection path connecting the first opening portion and the second opening portion (FIG. 3, “156c”);
a plate-like member comprising the connection path (FIG. 3, “151”, “152” and “120”); and
a first adhesive layer comprising at least the first opening portion of the first opening portion and the second opening portion, the first adhesive layer adhering the plate-like member to a fluid supply source with the first opening portion communicating with a fluid path of the fluid supply source (FIG. 3 and para. [0120], “One example of the second seal member 152 may be made of double-sided tape or an adhesive.” And “fluid control device 900”);
wherein when viewed in a first direction in which the first adhesive layer and the plate-like member overlap, the first opening portion is disposed inward a distance from a profile line of a projection of the connection path in the first direction, forming a first protrusion portion in the first adhesive layer that protrudes inward from the profile line (As shown in fig. 1-4, “139” protrudes into “134”);
the connection path comprises a main path portion provided inside the plate-like member, a first auxiliary path portion connecting the first opening portion and the main path portion, and a second auxiliary path portion connecting the second opening portion and the main path portion (FIG. 3, “151”, “152” and “120” shown in FIG. 1-4);
when viewed in the first direction, the first auxiliary path portion is disposed inward from the main path portion, forming a first projection portion in the plate-like member that defines the first auxiliary path portion and projects inward from the main path portion (FIG. 3, “151”, “152” and “120” shown in FIG. 1-4, “139” protrudes into “134”); and
the first protrusion portion is supported by the first projection portion (FIG. 3, “151”, “152” and “120” shown in FIG. 1-4, “139” protrudes into “134”).
Regarding claim 2, Kawamura discloses The health device flow path formation member according to claim 1, wherein the second opening portion is disposed in the first adhesive layer (FIG. 1, para. [0115], “Thus, the diaphragm 120 defines the annular lower valve chamber 131 communicating with the first vent hole 111 and the columnar upper valve chamber 133 communicating with the second vent hole 112 with the communication path 135 interposed therebetween, together with the second valve housing 192 and first valve housing 191.”).
Regarding claim 3, Kawamura discloses The health device flow path formation member according to claim 2, wherein when viewed in the first direction, the second opening portion is disposed inward a distance from the profile line of the projection, forming a second protrusion portion in the first adhesive layer that protrudes inward from the profile line (FIG. 1, para. [0115], “Thus, the diaphragm 120 defines the annular lower valve chamber 131 communicating with the first vent hole 111 and the columnar upper valve chamber 133 communicating with the second vent hole 112 with the communication path 135 interposed therebetween, together with the second valve housing 192 and first valve housing 191.”).
Regarding claim 4, Kawamura discloses The health device flow path formation member according to claim 1, further comprising: a second adhesive layer comprising the second opening portion, the second adhesive layer adhering the plate-like member to a target attachment member different from the fluid supply source with the second opening portion communicating with a fluid path of the target attachment member (FIG. 1, para. [0115], “Thus, the diaphragm 120 defines the annular lower valve chamber 131 communicating with the first vent hole 111 and the columnar upper valve chamber 133 communicating with the second vent hole 112 with the communication path 135 interposed therebetween, together with the second valve housing 192 and first valve housing 191.”);
wherein the plate-like member comprises a first main surface and a second main surface that are front and back surfaces in the first direction (FIG. 3, “151”, “152” and “120”);
the first adhesive layer is disposed on a side of the plate-like member where the first main surface is located (FIG. 3, “151”, “152” and “120”); and
the second adhesive layer is disposed on a side of the plate-like member where the second main surface is located (FIG. 3, “151”, “152” and “120”).
Regarding claim 5, Kawamura discloses The health device flow path formation member according to claim 4, wherein when viewed in the first direction, the second opening portion is disposed inward a distance from the profile line of the projection, forming a second protrusion portion in the second adhesive layer that protrudes inward from the profile line (FIG. 1, para. [0115], “Thus, the diaphragm 120 defines the annular lower valve chamber 131 communicating with the first vent hole 111 and the columnar upper valve chamber 133 communicating with the second vent hole 112 with the communication path 135 interposed therebetween, together with the second valve housing 192 and first valve housing 191.”).
Regarding claim 6, Kawamura discloses The health device flow path formation member according to claim 1, wherein the connection path comprises a tapered portion at a portion located at the first end, the tapered portion tapering becoming thinner in the first direction in a direction away from the first adhesive layer (As shown in fig. 1-4, “139” protrudes into “134”, 139 is thinner than 134 area, technically tapered).
Regarding claim 7, Kawamura discloses A health device flow path formation unit, comprising:  the health device flow path formation member according to claim 1; and   the fluid supply source on which the health device flow path formation member is attached (See claim 1).
Regarding claim 8, Kawamura discloses The health device flow path formation unit according to claim 7, wherein the fluid supply source comprises a first target attachment surface on which the health device flow path formation member is attached (Fig. 1, “Cuff 109”); and
the first target attachment surface comprises a groove portion provided around the first opening portion in a region overlapping the first protrusion portion when viewed in the first direction, the groove portion being recessed in a direction away from the health device flow path formation member in the first direction (FIG. 1, “106A” groove portion is shown in FIG. 1).
Regarding claim 9, Kawamura discloses The health device flow path formation unit according to claim 7, further comprising a target attachment member different from the fluid supply source on which the health device flow path formation member is placed with the second opening portion communicating with a fluid path of the target attachment member (Fig. 1, “Cuff 109”).
Regarding claim 10, Kawamura discloses The health device flow path formation unit according to claim 9, wherein the target attachment member is a connection member through which fluid is supplied from the health device flow path formation member to a target supply member (Fig. 1, “Cuff 109”).
Regarding claim 11, Kawamura discloses A health device, comprising: the health device flow path formation unit according to claim 7; and a fluid bag into which fluid is supplied from the health device flow path formation unit (Fig. 1, “Cuff 109”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791